Citation Nr: 0710314	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1987 rating decision that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation, effective October 15, 1986.

2.  Entitlement to an effective date prior to February 27, 
1997, for the grant of a 100 percent disability evaluation 
for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in June 2006; a transcript of the hearing 
is associated with the claims file.

The Board notes that in July 2006, following the veteran's 
June 2006 hearing, he submitted a statement from Dr. Offringa 
directly to the Board.  The Board notes that the veteran did 
not waive agency of original jurisdiction (AOJ) consideration 
of such statement.  See 38 C.F.R. § 20.1304 (2006).  However, 
such statement does not offer new pertinent evidence on the 
matters pending before the Board.  Rather, Dr. Offringa's 
statement is substantively cumulative and duplicative of his 
September 2004 statement, which had been considered by the 
AOJ.  Therefore, the Board finds that a remand for AOJ 
consideration of Dr. Offringa's July 2006 statement is not 
necessary.  See 38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision dated in June 1987, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective October 15, 1986. 

3.  The June 1987 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

4.  The veteran's claim of entitlement to an increased rating 
for PTSD was first received on February 27, 1997.  

5.  The record does not include any medical evidence 
demonstrating manifestations of service-connected PTSD 
warranting a 30, 50, 70, or 100 percent disability rating 
prior to February 27, 1997.


CONCLUSIONS OF LAW

1.  The June 1987 RO rating decision that granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective October 15, 1986, is final.  38 U.S.C. § 4005(c) 
(1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986) [38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2006)].

2.  The June 1987 rating decision granting service connection 
for PTSD and assigning a 10 percent evaluation, effective 
October 15, 1986, was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (2006).

3.  The requirements for an effective date prior to February 
27, 1997, for the grant of a 100 percent disability 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

Pertinent to the veteran's CUE claim, the United States Court 
of Appeals for Veterans Claims (Court) has noted that, 
insofar as CUE claims are not conventional appeals, and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties contained in the VCAA are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there 
is nothing further that could be developed").

With regard to the veteran's effective date claim, the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with VCAA 
notification letters in March 2004 and May 2004, prior to the 
initial AOJ decision issued in October 2004.  He was further 
advised in a June 2006 letter of the evidence necessary to 
establish a disability rating and effective date. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the March 2004 and 
May 2004 letters advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letters, as 
well as the June 2006 letter, informed him of what evidence 
was needed to substantiate his claim for an earlier effective 
date for the grant of a 100 percent disability rating for 
service-connected PTSD.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Pertinent to the fourth element, the 
May 2004 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claim to 
send it to VA.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records, a March 1998 letter from the veteran's treating VA 
physician, a September 2004 letter from Dr. Offringa, and 
April 1997 and June 2002 VA examination reports were reviewed 
by both the AOJ and the Board in connection with adjudication 
of the veteran's claim.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  In this regard, the 
Board notes Dr. Offringa's September 2004 letter advising VA 
that the veteran was treated by him from 1984 until 1991.  
Such records are not included in the claims file; however, a 
remand is not necessary in order to obtain them because, as 
will be discussed below, the relevant inquiry in this case is 
whether it is factually ascertainable that the veteran's PTSD 
increased in severity so as to warrant a 100 percent 
disability rating within the one year prior to February 27, 
1997.  Treatment records dated prior to February 27, 1996, 
are therefore irrelevant.  The Board also notes that in a 
July 2006 statement, Dr. Offringa states that the veteran may 
have had VA treatment after 1991.  However, when the veteran 
submitted his February 1997 claim for an increased rating, he 
indicated only that he had treatment at the Boston VA 
Outpatient Clinic beginning February 1, 1997.  Thereafter, VA 
requested and obtained such records from the Boston VA 
facility.  Moreover, in March 1998, when he submitted his VA 
physician's statement, the veteran had the opportunity to 
identify any additional VA treatment records, but did not do 
so.  Therefore, the Board finds that VA satisfied its duty to 
assist the veteran in attempting to obtain available, 
relevant records.  Additionally, the veteran was provided 
with VA examinations in April 1997 and June 2002 in order to 
assess the severity of his PTSD.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


II.  CUE Claim

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006). 

In a decision dated in June 1987, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective October 15, 1986.  The veteran was notified of the 
RO's rating decision and of his appellate rights.  No further 
communication was received from the veteran or his 
representative until February 1997.  Thus, the June 1987 
decision became final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986) [38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2006)].

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In its June 1987 rating decision, as noted above, the RO 
assigned an initial 10 percent evaluation under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1986).  The veteran contends 
that the June 1987 rating decision contains CUE.  
Specifically, the veteran alleges that he was entitled to a 
higher initial evaluation for his PTSD as he had severe 
symptoms at the time.

The laws and regulations relied on by the RO in the June 1987 
rating decision provided the following ratings for PTSD:

The criteria for a 10 percent rating are:

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent disability rating requires:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

The criteria for a 50 percent rating are:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

The criteria for a 70 percent rating are:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  

The criteria for a 100 percent rating are:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment. 

General Rating Formula for Psychoneurotic Disorders, 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1986).

A review of the medical evidence of record at the time of the 
June 1987 rating decision, and the RO's application of the 
law to such evidence, also fails to show any CUE in the June 
1987 decision.  

Service records, as noted by the RO, indicated that the 
veteran served in the Marine Corps in Vietnam as a machine 
gunner and was awarded three Purple Hearts.  The Board notes 
that he also had a diagnosis of PTSD, delayed, severe, as 
noted by a March 1987 VA examination.  Based on such, the RO 
determined that PTSD was directly related to the veteran's 
military service and granted service connection.  

The RO then considered the medical evidence of record in 
order to assign an accurate and appropriate disability 
evaluation to the veteran's PTSD.  The RO considered the 
March 1987 VA examination report, which included a 
psychiatric examination.  The RO observed that, as reflected 
by such examination, the veteran currently complained of 
recurrent dreams of combat, insomnia, and argumentiveness.  
Mental status evaluation showed that the veteran was alert, 
oriented, and cooperative.  Affect was not labile and there 
was no evidence of psychotic thinking.  The Board also notes 
that the March 1987 psychiatric examination revealed 
complaints of hyperstartle response, feeling edgy in crowds, 
flashbacks, and anxiety.  Mental status examination also 
revealed that the veteran was neatly dressed, there was no 
homicidal or suicidal thinking, insight was clear, and 
judgment was within normal limits.  It was noted that the 
veteran was currently employed at Coolidge Corner.  Also, it 
was observed that the veteran and his wife were mutually 
supportive and he had friends.

The RO also noted that there was no indication that the 
veteran was receiving psychotherapy or taking psychotropic 
medications.  Based on the evidence, the RO determined that 
the veteran's symptomatology and combat experiences met the 
schedular requirement for entitlement to service-connected 
PTSD.  As such, the RO assigned an initial 10 percent 
evaluation for PTSD, effective October 15, 1986.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  See Fugo, supra.   
In June 1987 the RO considered all of the aforementioned 
evidence, to include all of the veteran's symptom complaints, 
when it evaluated the veteran's PTSD.  The RO then weighed 
such evidence to arrive at the conclusion that a 10 percent 
evaluation, and no more, was appropriate.  The conclusion 
reached by the RO in the June 1987 rating decision was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect in that the medical evidence relied on to assess the 
nature and severity of the veteran's PTSD included a 
psychiatric examination, which revealed no more than mild 
symptoms.  

In this regard, the Board notes that the evidence of record 
at the time of the June 1987 rating decision fails to show 
PTSD symptomatology resulting in definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  There was no indication that his 
psychoneurotic symptoms resulted in reduction in initiative, 
flexibility, efficiency, and reliability levels so as to 
produce definite industrial impairment.  Specifically, the 
Board notes that the veteran was employed at Coolidge Corner 
and had relationships with his wife and friends.  Also, his 
mental status examination in March 1987 failed to show 
psychotic thinking or other symptoms resulting in definite 
social or industrial impairment, as noted by the rating 
criteria for a 30 percent evaluation under the General Rating 
Formula for Psychoneurotic Disorders.  Furthermore, there was 
no evidence that the veteran was entitled to a 50, 70, or 100 
percent disability rating for PTSD as he did not manifest 
more than mild psychiatric impairment.  

The Board notes that Dr. Offringa, in his September 2004 
statement indicated that he treated the veteran between June 
1984 and July 1991.  Insofar as such treatment records were 
not of record at the time of the June 1987 rating decision, 
the Board notes that the veteran did not identify treatment 
by Dr. Offringa in his October 1986 claim or other statements 
submitted to the RO prior to the June 1987 adjudication.  
Moreover, the Court has also held that the failure to fulfill 
the duty to assist does not constitute CUE.  See Crippen, 
supra; Caffrey, supra.

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in June 1987, the Board 
emphasizes that such disagreement with how the facts were 
weighed is insufficient to constitute CUE.  See Russell, 
Fugo, supra.  The Board emphasizes that the veteran's remedy 
at that time was to appeal the June 1987 decision.  He did 
not do so and the Board may not now reweigh the facts as 
considered by the RO in June 1987.

For the foregoing reasons, the Board finds that the June 1987 
rating decision was reasonably supported by the evidence of 
record and correctly applied the substance of the criteria 
governing the rating of PTSD such that the decision made was 
not clearly and unmistakably erroneous and revision is not 
warranted.  

III.  Effective Date Claim

As indicated in the preceding section, the veteran granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective October 15, 1986, in a June 1987 rating 
decision.  Such rating decision is considered final as the 
veteran did not appeal it.

On February 27, 1997, the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
PTSD.  The RO afforded him a VA examination in order to 
determine the severity of such disability in April 1997.  
Thereafter, a June 1997 rating decision granted an increased 
rating, to 30 percent, for service-connected PTSD, effective 
February 27, 1997.  The veteran entered a notice of 
disagreement in June 1997 and a statement of the case was 
issued in September 1997.  He subsequently perfected his 
appeal with a September 1997 substantive appeal.  In a 
December 1997 rating decision, the RO increased the veteran's 
disability rating for PTSD to 50 percent, effective February 
27, 1997.  The veteran was advised that his appeal was 
considered withdrawn as the benefit he sought had been 
substantially granted unless the RO heard from him within 30 
days.

In March 1998, the veteran submitted a claim of entitlement 
to an increased rating for PTSD.  In connection with such 
claim, he submitted a March 1998 statement from his VA 
physician.  In a September 1998 rating decision, the RO 
denied the veteran's claim.  Also in September 1998, the 
veteran entered a notice of disagreement and in October 1998 
a statement of the case was issued.  He subsequently 
perfected his appeal in November 1998.  In May 2000, the 
Board remanded the issue for additional development.  As 
such, the veteran was afforded a VA examination in June 2002.  
Thereafter, in July 2002, a Decision Review Officer decision 
granted a 100 percent disability rating for PTSD, effective 
March 28, 1998.  In January 2003, the veteran entered a 
notice of disagreement with regard to the effective date of 
his 100 percent rating.  As such, in June 2003, the RO issued 
a rating decision in which an effective date of February 27, 
1997, was assigned for the grant of a 100 percent disability 
evaluation for PTSD.

The veteran argues that he should be assigned a 100 percent 
evaluation for PTSD effective February 1995, when he stopped 
working for the U.S. Post Office.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The effective date 
for an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

The veteran's PTSD is currently evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  Under such regulations, ratings 
are assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating requires:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Board notes that the rating criteria governing the 
evaluation of PTSD was amended effective November 7, 1996.  
As such, when considering whether the veteran demonstrated an 
increase in PTSD symptomatology within the year prior to his 
February 27, 1997, claim, the Board has evaluated such 
symptoms under the old criteria of the General Rating Formula 
for Psychoneurotic Disorders, as laid out in the preceding 
section, from February 27, 1996, to November 6, 1996, and 
under the new criteria of the General Rating Formula for 
Mental Disorders, as noted above, from November 7, 1996, to 
February 27, 1997.  

Following the issuance of the June 1987 decision, no formal 
or informal claim for an increased rating for service-
connected PTSD was received by VA until February 27, 1997.  
The Board has carefully examined the evidence of record; 
however, no communication that can be construed as a claim 
for an increased rating for PTSD was received from the 
veteran between the issuance of the June 1987 decision and 
the receipt of his February 1997 claim.  Specifically, during 
such time period, all correspondence received from the 
veteran pertained to his claim for service connection for 
multiple sclerosis.  

The Board has considered the provision that provides that the 
date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  In this regard, the Board notes that the 
veteran sought VA outpatient treatment for PTSD on February 
21, 1997; however, such is not an examination or 
hospitalization report within the plain meaning of the 
regulation.  As such, it may not be construed as a claim.  
Additionally, there is no evidence of any statements from a 
private physician or a lay person prior to the veteran's 
February 27, 1997, claim that meets the requirements under 38 
C.F.R. § 3.157(b)(2), supra, to be construed as a claim.  
Therefore, no claim of entitlement to an increased rating for 
PTSD was received by VA prior to February 27, 1997.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede February 27, 1996.  
As the veteran has been granted a 100 percent rating for PTSD 
since February 27, 1997, the date his claim was received by 
VA, the remaining question before the Board is whether it is 
factually ascertainable that the veteran met the schedular 
requirements for a 100 percent evaluation between February 
27, 1996, and February 27, 1997.  In making this 
determination, the Board must consider all the evidence of 
record.  See Hazan; Swanson, supra.  

The medical evidence dated within one year prior to the 
veteran's February 1997 claim includes only a February 21, 
1997, VA treatment record.  Such reflects complaints of 
feelings of depression.  The veteran indicated that he first 
felt depressed two years previously following his retirement 
from the Post Service where he worked for 21 years.  He 
reported recent exacerbation of PTSD symptoms, especially 
intrusive thoughts, nightmares, and hypervigilance.  He 
denied current suicidal ideation.  The assessment indicated 
that the veteran seemed motivated to work on his depression 
and was open to consider various forms of treatment for his 
depressed mood.  

As such, the Board finds that the evidence dated within a 
year prior to the veteran's February 27, 1991, claim for an 
increased rating for PTSD fails to demonstrate that he was 
unable to work solely due to his PTSD symptomatology or that 
such otherwise met the schedular criteria for 100 percent 
rating.  Specifically, the February 21, 1997, treatment 
record showed only symptoms of depression, intrusive 
thoughts, nightmares, and hypervigilance.  There was no 
suicidal ideation and, furthermore, the veteran was motivated 
to seek treatment.  Moreover, there is no evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Additionally, the Board finds that the evidence of record 
dated after the veteran's February 1997 claim fails to show, 
retrospectively, that the veteran's PTSD symptomatology met 
the schedular criteria for a rating in excess of 10 percent 
or that he was unable to work solely due to his PTSD 
symptomatology in the year prior to February 27, 1997.

Specifically, an April 1997 VA examination report reflects 
that the veteran worked at the post office until 1994 when he 
had to retire on a disability retirement most probably due to 
multiple sclerosis.  The examiner noted that, since that 
time, the veteran's PTSD symptomatology had worsened a lot.  
He was experiencing intrusive thoughts on a daily basis and 
nightmares several times a week.  He felt numb and avoided 
all kinds of activities.  It was noted that the veteran was 
depressed.  The examiner further stated that the veteran's 
symptomatology was severe and interfered with his ability to 
enjoy life and participate in all kinds of activities.

In a March 1998 statement, the veteran's VA physician 
indicated that the veteran had frequent nightmares and 
persistently severe hypervigilance.  He further stated that 
the veteran's PTSD symptoms also had a severely detrimental 
effect on his social life.  The VA physician reported that 
the veteran was hypervigilant and extremely anxious in groups 
or crowds.  He also had no desire to bond with people 
socially.  The VA physician diagnosed chronic and severe PTSD 
and stated that, in his opinion, the veteran's occupational 
function would be severely compromised by his PTSD.  He also 
indicated that the veteran's social function was severely 
curtailed due to PTSD.  The VA physician estimated that the 
veteran's GAF (Global Assessment of Functioning) score was 45 
and stated that he did not foresee any improvement in his 
occupational and social function.  

A June 2002 VA examination reflects complaints of nightmares, 
difficulty expressing affection and communicating, 
hypervigilance, anxiety, depression, and social isolation.  
Upon mental status examination, the veteran reported a great 
deal of difficulty with fatigue anxiety, depression, 
nightmares, flashbacks, hypervigilance, and high levels of 
suicidal ideation.  The VA examiner diagnosed severe PTSD and 
assigned a GAF score of 37.  He further indicated that the 
veteran was totally and completely unable to be employed, not 
only because of his multiple sclerosis, but because of the 
exacerbations of PTSD symptoms. 

A September 2004 letter from Dr. Offringa reflects that he 
treated the veteran from June 1984 to July 1991.  He 
indicated that, during the time he treated the veteran, the 
veteran had severe positive and enduring signs and symptoms 
of PTSD in all spheres in the DSM-IV which affected every 
aspect of his interpersonal, social, intrapsychic, 
occupational, and marital life. 

Therefore, while such post-February 1997 medical reports show 
that the veteran has severe PTSD symptomatology and is 
totally occupationally and socially impaired as a result of 
such disability, they do not demonstrate manifestations of 
service-connected PTSD warranting a 100 percent disability 
rating or show that the veteran was unemployable as a result 
of such service-connected disability prior to February 27, 
1997.  In this regard, the Board notes that the April 1997 VA 
examiner found that the veteran was unemployable and had left 
his job at the Post Office most probably due to his 
nonservice-connected multiple sclerosis. 

To accord him every consideration, the Board has considered 
not only whether the veteran's 100 percent schedular rating 
could have been assigned prior to February 27, 1997, but also 
whether any increased severity was shown, beyond that 
contemplated by the then-assigned 10 percent rating.  
However, prior to February 27, 1997, the veteran's documented 
symptoms more nearly approximated a 10 percent rating in 
contemplation of his mild occupational and social impairment.  
Specifically, prior to February 27, 1997, the evidence does 
not demonstrate moderate or severe impairment in the 
veteran's ability to establish and maintain effective 
relationships with people and his PTSD symptoms were not 
shown to be of such severity and persistence as to result in 
moderate or severe impairment in his ability to obtain or 
retain employment.  Specifically, the evidence shows that the 
veteran's PTSD was manifested by depression, intrusive 
thoughts, nightmares, and hypervigilance, without evidence of 
suicidal ideation.  Such symptomatology is demonstrable of a 
10 percent disability rating as the veteran showed mild, as 
opposed to moderate or severe, occupational and social 
impairment.

The Board concludes that the veteran's overall disability 
picture did not more nearly approximate the 30, 50, 70, or 
100 percent criteria so as to warrant an increased rating.  
38 C.F.R. § 4.7.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the objective medical evidence 
does not show that it was factually ascertainable that the 
veteran's PTSD had increased in severity prior to his claim 
received by VA on February 27, 1997.  See 38 C.F.R. § 
3.400(o)(2).


ORDER

The June 1987 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 

An effective date prior to February 27, 1997, for the grant 
of a 100 percent disability rating for PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


